Citation Nr: 1450592	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty in the Navy from December 1971 to September 1974.  The Veteran received the Combat Action Ribbon, among his awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative rating decision of the Department of Veterans' Affairs' (VA) Pension Management Center in St. Paul, Minnesota, which denied the claim on appeal.  

In September 2013, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the record.

The record reflects that during his lifetime, the Veteran was represented by Disabled American Veterans (DAV).  However, the appellant has not appointed a Veterans Service Organization or any other individual to represent her in her appeal.  

The Board has not only reviewed the physical claims file, but also the Virtual VA and Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

The Veteran died on February [redacted], 2011 at the age of 58.  Lung cancer (not otherwise specified) was certified as the immediate cause of death on his death certificate.  

Notably, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases-including lung cancer-shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the record supports that the Veteran served aboard the USS Hollister DD-788 ("USS Hollister") during the Vietnam conflict; no service on land is noted.  Therefore, the critical inquiry for the Board is whether the Veteran's service aboard the USS Hollister included time spent in the waters offshore and/or on land in the Republic of Vietnam during the prescribed period.

Before his death, the Veteran signed a statement dated January 2011 stating that his ship docked and he went ashore.  The Appellant testified at the September 2013 hearing that the Veteran had told her that he spent time on land in Vietnam and sustained herbicide exposure.  The record also includes lay statements from the Veteran's daughter, sister, and other individuals in which they also state that the Veteran told them that he had spent time on land in Vietnam.  The Veteran's daughter wrote that the Veteran told her that he went ashore at Cam Rahn Bay.

VA maintains a list of U.S. Navy ships associated with possible exposure to Agent Orange based on military records; the USS Hollister is not listed.  

Importantly, VA requested that the National Archives supply Navy Deck Logs ("logs") for the USS Hollister for the time periods of July 26, 1972 through August 27, 1972, September 6, 1972 through October 12, 1972, November 22-26, 1972 and December 18-31, 1972.  By letter dated June 6, 2011, the National Archives stated:  "As we have a 20 page limit on complimentary copies, which can be extended within reason for VA claims, enclosed are complimentary copies of the November 22-26, 1972 and December 18-31, 1972 dates requested."  The logs supplied do not support that the ship operated in inland waterways or docked to the shore.  However, most notably, not all logs requested were supplied.  The Board fined a remand necessary to retrieve, to the extent possible, the missing logs.

Further, the Appellant submitted a statement dated November 2011 in which she requested that the Veteran's VA treatment records from June 2010 to February 2011 from the VA Medical Center (VAMC) in Oklahoma, City, Oklahoma be added to the record.  The record includes the VA treatment records from January 2011 and March 2010, but appears to be lacking the additional records requested by the Appellant.  VA's duty to assist includes obtaining, to the extent possible, VA treatment records and relevant records identified by the Appellant.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA treatment records from June 2010 to February 2011, with particular attention to those of the VAMC in Oklahoma, City, Oklahoma.

2. Contact the National Archives to request the Navy Deck Logs for the USS Hollister (DD-788) for the following time periods: 

(a)  July 26, 1972 through August 27, 1972; and 
(b)  September 6, 1972 through October 12, 1972.  

The Board notes that the National Archives has stated that they have a 20 page limit on complimentary copies, which may be extended within reason for VA claims.  As the requested records are essential for the adjudication of the Appellant's claim, the RO/AMC should request an extension of any page limit imposed by NARA.  

3. After the above is complete, readjudicate the Appellant's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Appellant, and she should be given an opportunity to respond, before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



